DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 11-19) in the reply filed on 2/19/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellwood (US 2017/0149283), hereinafter Elwood in view of Park (US 2018/0358841), hereinafter Park.


Elwood does not explicitly disclose an interface electronics connected to the first conductive antenna to excite or operate the first conductive antenna with electricity from a power grid.
Park discloses an interface electronics connected to the first conductive antenna to excite or operate the first conductive antenna with electricity from a power grid (Fig. 3a, at 103; paragraph 0072).

 	Regarding claim 12 Elwood does not explicitly disclose the mechanism of claim 11, wherein: the interface electronics comprises a sensor that detects an amplitude in the first conductive antenna; and the interface electronics excites or operates the first antenna at a frequency that is varied by the interface electronics to a frequency that results in a maximum amplitude of the signal in the first antenna and thus that frequency is taken as the resonant or harmonic frequency or frequencies of the first antenna. 
	Park discloses wherein: the interface electronics comprises a sensor that detects an amplitude in the first conductive antenna (paragraph 0072); and the interface electronics excites or operates the first antenna at a frequency that is varied by the interface electronics to a frequency that results in a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the power transfer system disclosed by Elwood as modified in accordance with the teaching of Park regarding sensors to detect amplitude in order to maximize transfers of power over the air without a wire, thereby maximizing convenience of supply of power to a mobile apparatuses and digital appliances. (Park, paragraph 0003).

 	Regarding claim 13 Ellwood further teaches the mechanism of claim 11, wherein the first antenna surrounds a building (abstract “for any scale or distance… in building, inter-building…”). 

 	Regarding claim 15 Elwood further discloses the mechanism of claim 11, wherein the first antenna or network comprises wiring that is part of a building (abstract “for any scale or distance… in building, inter-building…”). 

 	Regarding claim 16. The mechanism of claim 11, wherein a distance of efficient power transfer from the first antenna to the second antenna is up to 0.4 times a wavelength of the resonant frequency (paragraph 0011 “non-radiative near-field wireless energy transfer”- Note the Applicant defines the near field as up to .4 times a wavelength of the resonant frequency at applicant’s Specification at paragraph 0023)

 	Regarding claim 17. Elwood further disclose the mechanism of claim 11, wherein the interface electronics can operate or excite the first antenna at a first, second or third or fourth or fifth resonance or multiple resonances simultaneously (e.g., paragraph 0046-0047). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Elwood in view of Park as applied to claim 11 above, and further in view of Moffatt (US 2020/0067350), hereinafter Moffatt.

	Regarding claim 14 Elwood does not disclose wherein the first antenna is embedded in ground.
 	Moffatt discloses wherein the first antenna is embedded in ground (paragraph 0021 “underground”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the power transfer system disclosed by Elwood in accordance with the teaching of Moffatt regarding power systems embedded in the ground in order to allow for a wireless power transfer area in any three dimensional area (Moffatt, paragraph 0021).

Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Elwood in view of Park as applied to claim 11 above, and further in view of Bennett (US 2010/0034238), hereinafter Bennett.

Regarding claim 19 Elwood does not disclose the mechanism of claim 11, wherein the interface electronics can modulate an excitation or operation of the first antenna with data or communications to be received by the second antenna.
Bennett discloses wherein the interface electronics can modulate an excitation or operation of the first antenna with data or communications to be received by the second antenna (paragraph 0026 “modulation”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the power transfer system disclosed by Elwood in accordance with the teaching 

 	Regarding claim 19 Elwood does not disclose the mechanism of claim 18, wherein the interface electronics encrypts the data or communications. 
	Bennett discloses wherein the interface electronics encrypts the data or communications (paragraph 0026 “encryption”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the power transfer system disclosed by Elwood in accordance with the teaching of Bennett regarding modulation and encryption in order to allow for authentication of resonant power delivery and so that other target devices fail to understand this token which provided additional authentication (Moffatt, paragraph 0026).

Conclusion
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E LOTTER/Examiner, Art Unit 2845